Cook, J.,
delivered the opinion of the court.
This is an,appeal from a judgment of the circuit court of Monroe county, Miss., entered in pursuance of a peremptory instruction granted to the defendant at the close of the plaintiff’s evidence.
The plaintiff’s declaration alleged, in substance, that on September 9, 1922, the Mobile & Ohio Railroad Company, through its superintendent, J. G. Minniece, entered into a verbal contract with plaintiff at Okolona, Miss., whereby plaintiff was to work for said railroad company as a car repairer at Okolona, Miss., at the rate *45of five dollars and four cents per day, or such sum as the United, States Labor Board might thereafter allow, as the rate of pay for such work; that the contract of employment was to begin immediately, and that plaintiff was to have steady and permanent employment ‘ ‘ as long' as he was able and willing’ to perform such services properly;” that plaintiff immediately began work under this contract, and worked until October 24,1922, at which time the defendant wrongfully, and without just cause or excuse, discharged said plaintiff, and thereby wrongfully breached said contract of employment; that since said discharge plaintiff had made diligent effort, to find other work, but had only been able to find work at greatly reduced wages; “that the contract of employment was breached through no fault, refusal, or inability on plaintiff’s part to perform the services which he had contracted with the defendant to perform;” “that, by reason of the contract made and entered into between him and the defendant railroad company as aforesaid, plaintiff went to great expense in moving to and establishing his family at Okolona, in order to carry out the said contract of employment with the defendant railroad company; and that after said contract of employment was wrongfully breached by the defendant railroad company plaintiff was unable to secure employment in Okolona, Miss., and, being at heavy expense living there, was forced to move from Okolona, incurring heavy additional expense, for all of which plaintiff is entitled to recover.” For all the damages resulting from the alleged breach of contract plaintiff sued for the sum of three thousand dollars. To this declaration the defendant filed a plea of the general issue.
There were several similar suits filed by other workmen who were employed and discharged at the same time as the plaintiff in this suit, and all these cases were consolidated under an agreement that the judgment in the case at bar should control in all the eases, and testimony, was offered as to the contracts tiiade with the *46several plaintiffs, all of these contracts being practically identical.
The testimony shows that at the time the plaintiff applied to the defendant company for employment there was a strike among the employees of the company at Okolona arid the company was greatly in need of car repairers to take the place of the strikers, and the contract of employment was stated by the plaintiff, Charles C. Rape, in the following language:
“I went down to the M. & 0. Railroad Company and asked them for a job, and I went around and saw Mr. Minniece, and he said ‘Yes.’ He was superintendent of the M. & 0. Railroad Company. I asked about a job, and he said, ‘Yes.; come back and go to work.’ Well, he wanted me to go to work on the 7th, and then he said ‘No; that would be a little too quick, because they were expecting a little trouble on the 8th; and so I went back on the 9th, taking myself and two brothers and a brother-in-law; and I asked Mr. Minniece, Will this be a permanent job, or will it just last while the strike was on? Are you going to kick us out and take them hack? and he said, ‘No; that is not the intent;’ and he said, ‘If you go to work you will have a permanent job, and you will have seniority over the others.”
J. C. Whitesides, a Deputy United States Marshal, testified that he was present when the agreement was made, and that it was as follows:
“Mr. Rape asked Mr. Minniece if this job was to be permanent, or, if the men that were out on the strike were put back to work, would they be put out. He said, ‘ These men on the strike have no job; if they go back to work they will have to take what is left; your job is permanent if your work is satisfactory.’ ”
As to the contract with some of the other plaintiffs, he testified:
“They wanted to know if it was to be a permanent job or whether they would be relieved if the strikers went *47hack to work, and Mr. Minniece said if their work was satisfactory they would have a permanent job.”
The testimony of the other witnesses was to the same effect. The plaintiff, Charles C. Rape, testified that he expended the sum of fifteen dollars in moving to Okolona for the purpose of taking the job, and also expended the sum of fifteen dollars in moving away after he was discharged, but the declaration does not allege, and there was no testimony whatever to show, that the railroad company had any knowledge or notice of the fact that it would be necessary for him to incur any expense in accepting the employment, or that he had incurred any expense whatever in connection therewith, or that this fact entered into the contract in any way, and there was no testimony that any of the other plaintiffs incurred any expense in accepting the employment.
The appellant contends that this offer of permanent employment and the acceptance thereof by the appellant constituted a contract of employment for the life of the employee if the work was satisfactorily performed, and that it was binding on both parties, and, if not binding’ on the plaintiff, it was nevertheless binding upon the der fendant railroad company so long as it was operated as a common carrier and had need of the services which the appellant had been engaged to perform, and so long as the appellant was ready, willing, and able to satisfactorily perform the work. In disposing of these contentions of the appellant the decisive question is whether the contract here relied on is supported by an adequate consideration, and is in other respects sufficiently definite to be enforceable.
The courts of the country are practically unanimous in holding that a contract by which a company, in consideration of the release of a claim against it for damages, agrees to give the claimant permanent employment, is enforceable, and that it is equivalent to life employment, or for such length of time as the employer has work which the employee can perform, and is able, ready, and *48willing to perform, in a satisfactory manner. Such, was the holding of this court in the case of Jackson v. Railroad Company, 76 Miss. 607, 24 So. 874, in which it was held that the release of a claim against the company for personal injuries sustained by the claimant was a sufficient consideration to support a contract for life employment, and that such a contract is not within the statute of frauds and is not against public policy. In the ■Jackson case, however, the court held that—
“In contracts for life employment, the employer would not be bound to retain in his .service one who was unfaithful in performing his duties, or who was incapable of performing them, or if the employer had no work which the employee could perform.”
A leading case upon this subject, and the one which is probably more frequently cited than any other, is the case of Carnig v. Carr, 167 Mass. 544, 46 N. E. 117, 57 Am. St. Rep. 488, 35 L. R. A. 512. In this case it was held that the contract for permanent employment there under consideration was supported by a valid and sufficient consideration, and was'therefore enforceable; the court saying:
“There was evidence tending to show that the defendant agreed that, if the plaintiff would give up his business, which was that of an enameler, and enter his service in the same occupation, he would furnish him with permanent employment as stipulated wages; that the plaintiff gave up his business, and entered the defendant’s employment and continued therein several months, receiving wages at the rate agreed, when the defendant suspended his employment, and finally ceased altogether to employ him, though he had work of the kind which the plaintiff was to do.
“The defendant contends that the contract is too indefinite to be capable of enforcement; that it is within the statute of frauds; that the plaintiff's agreement to give up his business was unlawful, and therefore the *49contract is void for want of consideration; and that the action cannot be maintained on the declaration.
“To ascertain what the parties intended by ‘permanent employment,’ it is necessary to consider the circumstances surrounding the making of the contract, its subject, the situation and relation of the parties, and the sense in which, taking these things into account, the words would be commonly understood. For it fairly may be assumed that the parties used and understood them in that sense. Schuylkill Navigation Co. v. Moore, 2 Whart. 477, 491. Looking at the matter in that way, we think that the words would be commonly understood as meaning that, so long as the defendant was engaged in enameling and had work which the, plaintiff could do and desired to do, and so long as the plaintiff was able to do his work satisfactorily, the defendant would employ him., and that in that sense the employment would be permanent ; that is, the plaintiff would be under no necessity of looking for work elsewhere, but could rely on the arrangement thus made. So construed, the contract would be capable of enforcement, and there would be no want of mutuality because the plaintiff1 might not have bound himself to continue in the defendant’s employment. The construction contended for by the defendant, namely, that it was for him to say whether he needed the plaintiff’s services or not, would put the plaintiff entirely at the defendant’s mercy, and, in view of the fact that the plaintiff was to give up his business to enter the defendant’s employment, would be such an agreement as he could not reasonably have been expected to make. See Russell v. Allerton, 108 N. Y. 288. On the other hand, it would be equally unreasonable to hold that the defendant could have intended to bind himself to employ the plaintiff so long as they both lived, regardless of his continuing in the enameling business, or of the plaintiff rendering satisfactory service. . . .
“The contract did not impose an unlimited restraint upon the plaintiff, but at most only restrained him from *50engaging in business so long as lie continued in the employment of the defendant. There was nothing unlawful or against public policy in such a contract.”
In the case of Echols v. Railroad Co., 52 Miss. 610, this court had under consideration an analogous question. In that case the railroad company had obligated itself to receive from the plaintiff, cordwood of a certain specified quality and description, at a particular place and at a specified price, the deliveries “to commence on or before May 1,1870, and continue as long as satisfaction be given by the contractors,” settlement in full to be made at the end of each year. This contract was terminated by the railroad company before the end of the first year, and, on an appeal by the plaintiff from a judgment allowing damages as if upon an annual contract, the court had under consideration the contention that the contract was perpetual, and “without end of time;” and, while,.in view of the fact that the railroad company did not appeal from the judgment which held it hound for twelve months, the court did not expressly decide whether the contract was terminable at pleasure or at the end of such period as would be deemed reasonable by the court, it did effectively dispose of the contention that the contract was one of perpetual duration in the following language: “With regard to the theory of perpetual duration little need be said. Perpetual contracts of this character will not be'tolerated by the law, or rather, will not be enforced as imposing an eternal and never-ending* burden. An agreement to furnish a support or service, or a particular commodity, at a specified price, or to do a certain thing without specification as to time, will be construed either as terminable at pleasure, or as implying that the thing to be done shall, be performed within a reasonable time, and the obligation will cease within the same limitation. Any other theory than this would subject incautious persons — a class,' it may be remarked, which includes a majority of mankind — into lifelong servitudes, and greatly fetter and embarrass the commerce of the *51world. Indeed, it may be said that any other theory is a moral and practical impossibility, and, if indulged in by the courts, could not be enforced in the ordinary concerns of life. . . .
‘ ‘ The contract in this case, then, was either terminable at pleasure or at the end of a period deemed reasonable by the court, in view of the nature of the contract itself. If terminable at pleasure, there is of course an end of the case, inasmuch as the corporation does not except to the construction which held it hound for twelve months, and has not appealed from the verdict rendered against it on that basis. ’ ’
In the case of Lord v. Goldberg, 81 Cal. 596, 22 Pac. 1126, 15 Am. St. Rep. 82, the court said:
“Where an employer agrees that the employment shall he permanent as long as the employee desires to make it so, in consideration of the latter’s using his best efforts to extend the business, such agreement does not mean that the employment shall be for life, or for any fixed or certain period, hut only that it shall' continue indefinitely, and until one or the other of the parties shall wish for some good reason to sever the relation.”
Again, in the case of McKelvy v. Choctaw Cotton Oil Co., 52 Okl. 81, 152 Pac. 414, the court said:
“ ‘Permanent employment’ means employment for an indefinite period which may be severed by either party. Bouv. Law Diet. As a general rule the word ‘permanent,’ as applied to employment, is construed to mean that the employee shall retain the position only until one of the contracting parties shall elect to terminate it, and this election may he an arbitrary one without assigning any cause therefor. This construction is uniformly placed thereon, unless it appears that the contract was entered into with some valuable consideration as its basis, as where one agrees to give another permanent employment in settlement of a claim for personal injuries and like instances.”
*52Ill tlie case of Shuler v. Corl, 39 Cal. App. 195, 178 Pac. 535, the court used the following language:
“Literally considered, “the plaintiff’s employment under the contract, as she alleges it, was for life, unless she chose sooner to terminate it; the defendant had no option in that matter. Such contracts, where the engagerhent has been asserted to be that for ‘permanent’ employment, are held to mean that it is to continue so long as both parties agree and that either one may terminate it.”
In 18 R. C. L., p. 509, it is said that, in case the employee purchases' the employment with a valuable consideration outside the services which he renders from day. to day, the established .rule is that “permanent” employment will be held to contemplate a continuous engagement to endure as long as the employer shall be engaged in business and have work for the employee to do, and the latter shall perform the service satisfactorily; but in cases where no such independent consideration exists, this text in the same paragraph announces the rule as follows:
“In case the parties to a contract of service expressly agree that the employment shall be ‘permanent,’ the law implies, not that the engagement shall be continuous or for any definite period, but that, the term being indefinite, the hiring is merely'at will. Accordingly, where an employer agrees that the employment shall be permanent as long as the employee desires to make it so, in consideration of the latter’s using his best efforts to extend .the business, it is held that such agreement does not mean that the 'employment shall be for life, or for any fixed or certain period, but only that it shall continue indefinitely, and until one or the other of the parties shall wish for some good reason to sever the relation.”
It may be said to be the established rule that want of mutuality of obligation will not render a contract of employment unenforceable if it is .supported by an independent consideration, that is, a consideration other than *53the obligation of service to he performed on the one hand and wages to he paid on the other; hut we think the correct rule deducible from the foregoing authorities, as well as many others, is that a contract for permanent employment which is not supported by such independent consideration is terminable at the pleasure of either party.
That no such independent consideration entered into the making of the contract here involved is clear. It is contended that the fact that one of the plaintiffs, the appellant, C. C. Rape, for his own convenience, expended a small sum in moving his family nearer to his work, constitutes a sufficient consideration to support the contract in his case; but, as before stated, there is no averment in the pleadings and no proof whatever that the railroad company had any knowledge or notice of the .fact that it was necessary for the appellant to change his residence in order to accept the employment, or that any expense would be or had been incurred in so doing, and there is nothing in the record from which the conclusion or inference may be drawn that any such idea entered into the making of the'contract. It is also contended in the briefs of counsel for the appellant that the appellant was subjected to ridicule and abuse, and possible danger of bodily injury, at the hands of the strikers and their friends, and that this fact constitutes a sufficient consideration to uphold the contract. While there is evidence that a strike was in progress among the employees of the company, there is not a word of evidence in the entire record to show that the appellant, or any other workmen, were subjected to the slightest danger, ridicule, or abuse from any one. The court below held that the appellant could not recover damages as for a wrongful discharge, and we think this judgment should be affirmed.

Affirmed.